Olds, J. —
This was an action brought by the appellee against the appellant to recover damages for the wrongful and unlawful detention of the real estate described in the complaint.
Answer of general denial; trial by the court, without the intervention of a jury, and finding and judgment for appellee for seventy-five dollars.
*457Filed Feb. 23, 1889.
Motion for a new trial for the statutory causes questioning the sufficiency of the evidence to support the finding, which motion was overruled and exceptions reserved to the ruling of the court on the motion for a new trial, and this ruling is the only error assigned.
It is sufficient to say we have carefully examined the evidence in this case, and there is sufficient evidence to support the finding of the court. There is no error for which there should be a reversal of the judgment.
Judgment affirmed, with costs, and five per cent, damages.